Citation Nr: 0414908	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-25 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to April 
1971.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision in which 
the RO denied service connection for PTSD. The veteran filed 
a notice of disagreement (NOD) in June 2003, and a statement 
of the case (SOC) was issued in August 2003.  The veteran 
filed a substantive appeal in September 2003.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.  


REMAND

Service connection for PTSD requires (1) medical evidence 
indicating a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. 3.304(f) (2003).  

On VA examination in May 2002, the veteran was diagnosed with 
PTSD, and July 2003 and November 2001 letters from a private 
psychiatrist treating the veteran also document a diagnosis 
of PTSD.  However, further RO action is needed to ascertain 
whether there is credible supporting evidence that (a) 
claimed in-service stressor(s) occurred, and, if so, whether 
there is a medical link between any corroborated stressor(s) 
and the veteran's current symptoms.  

The veteran has alleged as an in-service stressful experience 
that his base in the Cam Ranh Bay area of Vietnam was subject 
to numerous rocket and mortar attacks, including in one 
instance on June 12, 1970.  The veteran has not provided 
specific dates for any other rocket and mortar attacks.
The RO should afford the veteran an opportunity to provide 
any additional information regarding the complete time frame 
within which the alleged rocket and mortar attacks occurred.

The RO should then attempt to corroborate the alleged rocket 
and mortar attack(s) through obtaining unit history and 
operational reports for the unit(s) with which the veteran 
served.  The RO is reminded that requiring corroboration of 
every detail, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the veteran's participation (e.g., to not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002). 

If the occurrence of the claimed in-service stressful 
experience is corroborated, then the RO should schedule the 
veteran for another VA examination for the purposes of 
determining whether the corroborated in-service event is 
sufficient to support a diagnosis of PTSD, before the claim 
for service connection of PTSD is considered on the merits.  
The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  Hence, failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file copy(ies) of the notice(s) of 
the examination sent to him by the pertinent VA medical 
facility at which the examination is to take place.   

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

As a final matter, the Board notes that the while the claims 
file contains a completed VA Form 21-22 (Appointment of 
Veteran's Service Organization as Claimant's Representative) 
in favor of The American Legion, and The American Legion has 
submitted in this case a February 2004 Informal Hearing 
Presentation (IHP), the veteran in a September 2003 statement 
indicated that he was pursuing his appeal pro se.  Under 
these circumstances, it is necessary to obtain clarification 
with respect to whether the veteran intends to continue with 
The American Legion as his representative, or to proceed pro 
se, in order to ensure that he is afforded due process.  See 
38 C.F.R. §§ 3.103, 20.600 (2003). 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain clarification 
with respect to whether the veteran 
wishes to continue with The American 
Legion as his representative, or to 
proceed with his appeal on a pro se 
basis.  If the veteran indicates that he 
wishes to proceed on a pro se basis, then 
the RO should take all appropriate 
action, including ensuring that there is 
of record a written revocation of the 
veteran's designation of The American 
Legion as his representative. 

2.	The RO should send to the veteran and 
his representative (if the veteran 
continues with a representative in this 
matter) a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional pertinent 
evidence not currently of record.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.	The RO should afford the veteran an 
opportunity to provide any additional 
information regarding the complete time 
frame within which the alleged rocket and 
mortar attacks occurred.

5.	The RO should undertake necessary 
development to verify the veteran's 
alleged stressful experience of the 
rocket and mortar attacks on his base 
through independent means.  The RO should 
request that the United States Armed 
Services Center for Research of Unit 
Records (the Unit Records Center) provide 
a copy of the unit history reports and 
operational reports for the unit(s) with 
which the veteran served.  The RO should 
forward to this contacted entity all 
supporting evidence.  Any additional 
action necessary for independent 
verification of the reported stressor, to 
include follow-up action requested by the 
contacted entity, should be accomplished.  
If the search for corroborating records 
leads to negative results, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

6.	After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development (paragraph 4-5), the RO 
should prepare a report detailing the 
nature of any specific in-service 
stressful experience deemed established 
by the record.  This report is then to be 
added to the veteran's claims file.  If 
no claimed in-service stressful 
experience is verified, then the RO 
should so state in its report, skip the 
development requested in paragraphs 7 and 
8, below, then proceed with paragraph 9.

7.	If evidence corroborating the 
occurrence of the aforementioned claimed 
in-service stressful experience is 
received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The veteran's entire 
claims file, to include a complete copy 
of this REMAND, must be provided to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  In rendering a determination 
as to whether the diagnostic criteria for 
PTSD are met, the examiner is instructed 
that only a specifically corroborated in-
service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

8.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

9.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

10.	 The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

11.	 After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.  

12.	 If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for all 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 




Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


	                  


